DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 4/7/2021, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 5-6 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Allowable Subject Matter

Claims 1-2, and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance are set forth in the previous office action, mailed 1/07/2021.   Previously cited Rodger et al (JP2007-171246) has been withdrawn on 01/07/2021.   Rodgers fails to expressly teach and/or render obvious a resin comprising curable group, wherein the resin comprises structure unit A containing a polymer chain and a structural unit B containing an acidic group, wherein the polymer chain in structural unit A contains a structural unit GF, wherein GF is selected from the group consisting of A structural unit formed of an oxyalkylene carbonyl group and a structural unit formed of an oxyalkylene group.  Rogers specifically fails to set forth structural unit GF contained in the polymer chain formed of an oxyalkylene carbonyl .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc